Citation Nr: 9923577	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-32 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from July 1947 to September 
1954.  The record indicates that he has additional service 
which is not verified.

This appeal arises from a rating decision of May 1997 from 
the Montgomery, Alabama, Regional Office (RO).

The veteran's representative has indicated that in addition 
to entitlement to a total disability rating due to individual 
unemployability, the issues on appeal are service connection 
for poor eyesight, loss of appetite, a nervous condition, and 
achiness; and entitlement to special monthly compensation.  
An August 1996 rating decision denied service connection for 
poor eyesight, loss of appetite, a nervous condition, and 
achiness.  The veteran was advised of this decision in a 
letter to him, also dated in August 1996.  An October 1996 
rating decision denied entitlement to special monthly 
compensation.  The veteran was advised of this decision in a 
letter to him, dated in November 1996.  He submitted timely 
notices of disagreement with these determinations and was 
provided a statement of the case on November 14, 1997.  He 
then had 60 days from the date of the statement of the case 
or one year from the date he was originally notified of the 
RO's decision in which to submit a substantive appeal on the 
issues he wanted to appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.302(b) (1998).  However, his 
substantive appeal (VA Form 9) that was received November 
1997 only addressed the issue of entitlement to individual 
unemployability.  It did not address the other issues listed 
in the statement of the case.  There were no other 
communications received from the veteran or his 
representative within the time period allowed related to the 
other issues listed in the statement of the case.  
Accordingly, the decisions by the RO on those issues became 
final.  Therefore, the only issue to which an appeal has been 
perfected is the issue of entitlement to a total disability 
rating due to individual unemployability.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202 (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has compensable service connected 
disabilities of discoid lupus erythematosus rated as 50 
percent disabling and residuals of a fracture of the left 
temporomandibular joint rated as 10 percent disabling.  The 
combined rating is 60 percent. 

3.  The veteran's service connected disabilities do not 
render him unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating due to individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service 
connected disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.   The 
following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  38 C.F.R. § 4.16(a) (1998).

Where a veteran is unemployable due to service connected 
disability but fails to meet the percentage standards for a 
finding of unemployability, the case shall be submitted to 
the Director of the Compensation and Pension Service, for 
consideration of an extra-schedular rating due to individual 
unemployability.  38 C.F.R. § 4.16(b) (1998).

The veteran currently has compensable service connected 
disabilities of discoid lupus erythematosus that is rated as 
50 percent disabling and residuals of a fracture of the left 
temporomandibular joint that is rated as 10 percent 
disabling.  The combined rating is 60 percent.  See 38 C.F.R. 
§ 4.25 (1998).  Since these disabilities are for different 
body systems and do not have a common etiology, the veteran 
does not meet the percentage standards for a rating of total 
disability due to individual unemployability.  38 C.F.R. 
§ 4.16(a) (1998).

A May 1994 VA clinical record indicates that the veteran was 
suffering from pain and dyspnea and was 100 percent disabled.  
This record implies that the veteran was disabled due to pain 
and dyspnea, not due to his service connected discoid lupus 
erythematosus or the residuals of his temporomandibular joint 
fracture.  Statements from private physicians, dated in June 
1997, indicate that the veteran is unable to be gainfully 
employed or is totally disabled from gainful employment.  
However, the private physician statements do not indicate 
whether the veteran's service connected disabilities cause 
him to be unemployable or whether his unemployability is due 
to non service connected causes.  A VA hospital discharge 
summary for hospitalization from October 1997 to April 1998 
indicates that the veteran was viewed as unemployable.  This 
record indicates that the veteran was primarily treated for 
his chronic obstructive pulmonary disease (COPD), 
hypertension, heart disease, and peptic like syndrome.  It 
does not show that he was unemployable due to his service 
connected disabilities.

A September 1995 VA hospital discharge summary notes 
diagnoses of COPD, pneumonia, and hypertension.  A January 
1996 VA hospital discharge summary notes diagnoses of 
hypertension, COPD, and chronic pain syndrome.  A January 
1997 statement indicates that the veteran had entered a 
hospice program due to end stage COPD.  The statement 
indicates the veteran also had hypertension, heart disease, 
and chronic pain syndrome.  An August 1997 VA hospital 
discharge summary notes diagnoses of COPD and history of 
lupus cutaneous musculoskeletal.  This report indicates that 
treatment was primarily for his COPD and that he was seen in 
dermatological consultation.  A VA hospital discharge summary 
for hospitalization from October 1997 to April 1998 notes 
diagnoses of arteriosclerotic heart disease with congestive 
heart failure, hypertensive cardiovascular disease, history 
of lupus cutaneous musculoskeletal, status post right 
thoracotomy, history of chronic joint pain, anxiety reaction, 
and history of right lung lobectomy.  He was noted to be 
oxygen dependent.  This summary also notes that the veteran 
had a history of lupus cutaneous musculoskeletal and the 
prognosis was fair.  The summary only shows that there was a 
history of lupus, not that it caused the veteran to be 
disabled to the point of unemployability.  These records 
indicate that the veteran's disability problems and inability 
to work were due to conditions other than his service 
connected discoid lupus erythematosus or the residuals of his 
temporomandibular joint fracture.  

The medical evidence of record indicates that the veteran is 
disabled and unemployable, but due to pulmonary disease, 
cardiovascular disease, and joint pain.  The record does not 
show that his service connected disabilities cause disability 
that rises to the level of causing unemployability.  It is 
noted that the veteran was assessed with lupus cutaneous 
musculoskeletal in the August 1997 and October 1997 to April 
1998 hospital summaries.  However, a November 1997 VA 
examination report notes that the veteran was debilitated due 
to pain that was secondary to osteoarthritis and 
osteoporosis.  Therefore, the medical evidence in the claims 
file does not show that his service connected disabilities 
have caused him to be unemployable.  Accordingly, this case 
does not need to be forwarded to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating due to individual unemployability.  
38 C.F.R. § 4.16(b) (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for entitlement to a total 
disability rating due to individual unemployability.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 
(1998).


ORDER

A total disability rating due to individual unemployability 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

